Exhibit 10.54

MOTOROLA MOBILITY DOMESTIC

RELOCATION POLICY

HOMEOWNERS

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

A. INTRODUCTION

     3   

B. GENERAL INFORMATION

     4   

C. SELLING YOUR HOME

     6   

D. HOME PURCHASE ASSISTANCE

     13   

E. SHIPMENT OF HOUSEHOLD GOODS

     17   

F. FINAL MOVE TO NEW LOCATION

     19   

G. TEMPORARY LIVING

     20   

H. RELOCATING PARTNER ASSISTANCE

     21   

I. MISCELLANEOUS RELOCATION ALLOWANCE

     22   

J. REIMBURSEMENT

     23   

K. TAX INFORMATION

     24   

L. CONCLUSION

     26   

APPENDIX A - Group Move

     27   

 

 

2



--------------------------------------------------------------------------------

Motorola Mobility Domestic Relocation   GAC Domestic Relocation Policy:
Homeowners

 

 

 

 

A. INTRODUCTION

Congratulations on your new position and/or assignment! All of us in the Global
Assignment Center (GAC) Domestic Relocation department at Motorola Mobility
extend our best wishes to you on your new assignment. In order to make your
relocation as smooth and easy as possible, we are committed to providing expert
assistance and guidance throughout your relocation.

It is Motorola Mobility’s intent to provide relocation assistance consistent
with other Motorola Mobility policies, i.e. medical benefits. Motorola
Mobility’s Global Assignment Center’s relocation policy will consistently extend
relocation benefits to all employees and their relocating partners. Relocating
partners will include spouses, fiancés, or significant others, including same
sex relationships, where not prohibited by law. Relocation benefits will also
extend to immediate family members. Immediate family members include the
employee’s and/or partner’s natural children, adopted children, stepchildren,
foster children and children for whom he or she is a legal guardian. This will
enable Motorola Mobility to continue to compete, recruit and relocate the best
talent worldwide and to mobilize that talent to best suit business needs.

The GAC Domestic Relocation Program has been designed to assist you in making
this transition with a minimum amount of difficulty. To further your
understanding of this program, we recommend you read this policy and use it as a
reference guide during your relocation. Should you have questions pertaining to
information found in this policy, or relocation in general, please feel free to
call your GAC Consultant.

Your relocation benefits are available for up to one year after the start of
your new position and/or assignment.

 

 

Revised 02-16-11

3



--------------------------------------------------------------------------------

Motorola Mobility Domestic Relocation   GAC Domestic Relocation Policy:
Homeowners

 

 

 

 

B. GENERAL INFORMATION

Who Is Eligible?

You are eligible for the relocation assistance described in this policy if the
following guidelines are met:

 

•  

You are an employee of Motorola Mobility or have accepted an offer of employment
and are joining Motorola Mobility.

 

•  

You are requested to relocate by Motorola Mobility and are not part of a group
move. Group move benefits are described in the Motorola Mobility Group Move
Policy.

 

•  

The distance between your former residence and new place of work is at least 50
miles greater than the distance between your former residence and former place
of work. This is an IRS requirement.

 

•  

Family members covered under this relocation policy include your relocating
partner, dependent children, and any immediate family members who permanently
reside with you.

 

•  

Note: If both you and your partner are employees, only one relocation policy
will be provided.

Relocating partner shall include the spouse, fiancé, and significant other,
including same sex relationships of an employee who is relocating to another
facility at the request of the company. Relocating partners must meet the
following requirements:

 

•  

Be at least 18 years of age

 

•  

Unrelated by blood to a degree of closeness that would prohibit marriage by law
in the area they reside

 

•  

Neither partner is married to another person under statutory or common law, nor
are they in another partnership

 

•  

Partners are currently in a single, dedicated relationship for a minimum of 6
consecutive months, and intend to remain in the relationship indefinitely

 

•  

Partners share the same residence for a minimum of 6 consecutive months

The Relocation Process

Once the GAC Domestic Relocation department receives written authorization from
your hiring manager, a GAC consultant will contact you to assist you throughout
your relocation. Your consultant will review Motorola Mobility’s policy with you
and, if desired, other family members, to ensure a complete understanding of
relocation benefits and your individual circumstances. Based on your needs, your
consultant will then arrange for Motorola Mobility’s partners to contact you to
review their services and arrange appropriate times to begin the various
services. The GAC consultant is your advocate throughout the relocation process.
Your consultant will assist you in managing the entire relocation process as
well as any issues or concerns you may have.

To enhance the services provided to you during relocation, we have partnered
with professionals who are experts in the relocation field. We recommend you
utilize their expertise to assist you and your family during your relocation.
Your first few days will be very busy speaking to our partners and arranging
their services to meet your needs. A relocation timeline and contact list will
be sent to you to assist in this process.

 

 

Revised 02-16-11

4



--------------------------------------------------------------------------------

Motorola Mobility Domestic Relocation   GAC Domestic Relocation Policy:
Homeowners

 

 

 

 

Motorola Mobility has implemented a best in class relocation program to assist
you in your relocation. Your successful relocation depends on everyone
partnering effectively to ensure a smooth transition to your new location. Your
GAC consultant will be in contact with your service partners throughout your
relocation to keep informed of your relocation progress. You (and any eligible
family members), your GAC Consultant and Motorola Mobility’s service partners
all play a critical role in ensuring a successful relocation. If you have any
questions regarding the relocation process or responsibilities, please feel free
to discuss these with your GAC Consultant.

 

 

Revised 02-16-11

5



--------------------------------------------------------------------------------

Motorola Mobility Domestic Relocation   GAC Domestic Relocation Policy:
Homeowners

 

 

 

 

C. SELLING YOUR HOME

Motorola Mobility realizes the sale of your home is one of the most important
events of your relocation. The relocation policy provides a two-step program to
assist in the sale of your home: 1) Home Marketing Assistance to help sell your
home, and 2) A Guaranteed Buy-Out in the event your home does not sell. Motorola
Mobility has contracted with a Relocation Management Company to assist you in
the home sale process. To ensure their objectivity this company is paid a fee by
Motorola Mobility and does not earn a commission on the sale of your home.

To ensure compliance of IRS requirements, there are two important points to
follow while selling your home: The inclusion of the listing clause (page 8) and
adherence to the Eleven Steps for an amended sale (page 10). Please take the
time to read these paragraphs carefully, as both must be followed to ensure your
eligibility for relocation benefits. If they are not followed, you will forfeit
any relocation benefits pertaining to the sale of your home, including payment
of commission and closing costs.

Eligible Homes

You are eligible for assistance in selling your principal residence, including a
guaranteed buyout, if you own a completed single-family or two-family residence,
including a condominium. This includes land customarily considered part of a
residential lot and property normally sold with a residence according to local
custom.

Your home is defined as your main home (residence). It can be a house,
townhouse, or condominium. It does not include other homes owned or kept up by
you or members of your family. It also does not include a seasonal home, such as
a summer beach cottage. Your former home means your home before you left for
your new job location. Your new home means your home within the area of your new
job location.

Non-Eligible Homes

Mobile homes, cooperative apartments and houseboats are not eligible for
assistance.

In addition, to be eligible, a residence cannot:

 

•  

Be under construction or under remodeling.

 

•  

Be ineligible for financing.

 

•  

Contain or have contained any hazardous or toxic substance.

 

•  

Be situated on or near any hazardous or toxic substance.

 

•  

Be partly used for non-residential purposes.

 

•  

Include land in excess of a normal lot for the neighborhood in which it is
located.

 

•  

Be a non-principal residence.

 

•  

Be a farm, ranch, etc.

 

•  

Have a code violation (building codes, safety codes, etc.).

 

•  

Be on rented property.

Stucco Homes

If your home contains stucco, a certified inspector will be hired at Motorola
Mobility’s expense to conduct an inspection to determine if it is natural or
synthetic stucco.

Homes containing natural stucco will be eligible for the marketing assistance,
guaranteed buyout, and the amended sale program.

 

 

Revised 02-16-11

6



--------------------------------------------------------------------------------

Motorola Mobility Domestic Relocation   GAC Domestic Relocation Policy:
Homeowners

 

 

 

 

Homes containing synthetic stucco will be eligible for marketing assistance and
closing services. Closing services includes payment for eligible closing costs
associated with the sale of your home. These homes will not be eligible for the
guaranteed buyout and amended sale program, and will fall under the category of
non-eligible homes.

Every effort will be made to assist you in securing a buyer for your home. Your
participation is required in the marketing assistance program including
following the recommended guidelines. This may allow eligibility for additional
duplicate mortgage payments and an 80% equity advance.

For further information regarding the eligibility of your home, please contact
your GAC Consultant.

Home Marketing Assistance

Motorola Mobility has partnered with a Relocation Management Company to assist
with the sale of your home. This company administers a Home Marketing Assistance
Program that has been designed to provide expert assistance in the sale of your
home. A counselor from the Relocation Management Company will assist you with
broker selection, suggested listing price, marketing plans, listing agreements,
and sale negotiations. This counselor will work as your advocate throughout the
sale of your home.

Getting Started

Your GAC Consultant will initiate you into the Home Marketing Assistance
Program. To ensure you receive full relocation benefits, you must not:

 

1. List your home with a family member, even if the family member is a licensed
real estate broker.

 

2. Discuss or list your former home with any realtor prior to discussing the
procedures and timing with the GAC Domestic Relocation department.

 

3. Discuss or purchase property in the new location prior to discussing the
procedures and timing with the GAC Domestic Relocation department.

 

4. Discuss or purchase property in the new location until you have received an
estimate of value for your property in the old location.

After discussing the program with you, the Relocation Management Company will
refer you to at least two (2) trained relocation real estate agents. All
realtors in our program are prequalified according to measurement standards
developed by the GAC Domestic Relocation department and the Relocation
Management Company. Since these agents are trained and experienced in the area
of relocation, it is in your best interest to work with them. In utilizing a
preferred realtor, you are assured of a top agent dedicated to assisting
relocating employees.

Agent Selection

The two recommended real estate agents will each prepare a Market Analysis and a
Marketing Strategy for your home. The Relocation Management Company will review
these reports for thoroughness and clarity and discuss them with you to devise a
marketing plan for your home.

The Market Analysis will contain information on how your home compares with
other properties currently listed, as well as those recently sold. A very
thorough analysis will also include information on other factors, such as new
businesses moving into the area, changing market

 

 

Revised 02-16-11

7



--------------------------------------------------------------------------------

Motorola Mobility Domestic Relocation   GAC Domestic Relocation Policy:
Homeowners

 

 

 

 

conditions, or a new subdivision that directly competes with your home. Each
analysis will also contain the agent’s opinion of the most probable list &
sale’s price for your home. If the two agents’ sales price opinions vary by more
than five (5) percent, a third opinion will be ordered. The two closest opinions
will be used for the marketing and listing strategies.

The Marketing Strategy describes the agent’s recommendations for notifying
prospective buyers that your house is for sale. The strategy should include
exactly how the home will be advertised, whether or not there will be open
houses, how other brokers in the area will be contacted, etc. It is to your
advantage to take an active part in developing the Marketing Strategy for your
home. Your own knowledge of the area will be helpful in this regard. The
Marketing Strategy will be updated and discussed with you on a regular basis
throughout the marketing period.

After you and the Relocation Management Company have thoroughly reviewed both
agents’ Marketing Analyses and Marketing Strategies, you may select one of these
agents to list your home.

Listing Your Home

Utilizing the information obtained in the two market analyses, you can now
establish your list price. Your list price must be within the range of the
recommended list prices of the two agents. This will allow eligibility for the
required 90 day listing period, guaranteed buyout, duplicate mortgage payments
and equity advance program.

While your home is on the market, the Relocation Management Company will review
the list price and marketing strategy with you and your agent. This review will
occur at least every ten days to determine if a change in strategy or list price
is necessary.

Listing Agreement Clause

It is essential to this program that specific language is inserted into your
listing agreement in order to comply with IRS guidelines and accounting
procedures. While the Relocation Management Company will work with the listing
agent to make sure this language is present in the listing agreement (and not
just attached), you should be familiar with this clause:

It is understood and agreed, regardless of whether or not an offer is presented
by a ready, willing, and able buyer that:

 

1) No commission or compensation shall be earned by or be due and payable to
broker until the sale of the property has been consummated between seller and
buyer, the deed delivered to the buyer, and the purchase price delivered to the
seller; and

 

2) The sellers reserve the right to sell the property to (Relocation Management
Company), or to its designated nominee (individually and collectively a “Named
Prospective Purchaser”) at any time. Upon the execution by a Named Prospective
Purchaser and me (us) of an Agreement of Sale with respect to the property, this
Listing Agreement shall immediately terminate without obligation on my (our)
part or on the part of any Named Prospective Purchaser to either pay a
commission or to continue this listing.

 

3) It is agreed that this listing may be terminated by the seller at any time
without cost or obligation to the seller if the seller is dissatisfied with the
performance of the broker or agent.

The above Exclusion Clause should be included in your listing agreement with
your Realtor. This clause preserves your right to accept the Guaranteed Offer
without obligation to pay a broker’s commission. This does not, however, prevent
your broker from receiving a commission for bringing about a sale to a bona fide
buyer which subsequently closes.

 

 

Revised 02-16-11

8



--------------------------------------------------------------------------------

Motorola Mobility Domestic Relocation   GAC Domestic Relocation Policy:
Homeowners

 

 

 

 

If you have questions concerning this clause or the listing/sale process in
general, please be sure to discuss these with your GAC Consultant and/or the
Relocation Management Company.

Receiving Offers and Negotiating a Sale

Your listing agent will present each offer as it is received, so that you and
the Relocation Management Company can review it. If an offer is tendered
directly to you, you should immediately refer them to your agent. Please do not
accept a deposit; sign the contract of sale; or accept an offer, either orally
or in writing; since this may invalidate your home sale benefits.

The Relocation Management Company will evaluate the buyer’s offer and the
buyer’s qualifications. In addition, they, along with your listing agent, will
assist you in the negotiating process. This professional negotiating assistance
can help maximize the sales price and reduce your concerns during the sale
process. The Relocation Management Company will also ensure the purchase
agreement does not contain any unusual terms, conditions, or contingencies such
as the buyer selling his or her current home. They will also guide you on any
inspections required to sell your home.

Amended Sale Process

When you have successfully negotiated the sale of your home, the Relocation
Management Company will utilize what is known as an Amended Sale to complete the
sale. This Amended Sale process will allow you to sell your home to the
Relocation Management Company, who will in turn sell it to your buyer. Managing
the closing of your home will become the responsibility of the Relocation
Management Company.

The Internal Revenue Service has outlined eleven steps that you and your agent
must follow during the Amended Sale process. These steps are described below.
If, after reviewing this information, you have questions about this process,
please contact your GAC Consultant or the Relocation Management Company.

 

 

Revised 02-16-11

9



--------------------------------------------------------------------------------

Motorola Mobility Domestic Relocation   GAC Domestic Relocation Policy:
Homeowners

 

 

 

 

Eleven Steps / Amended Program

 

•  

Your listing agreement must include the exclusion clause.

 

•  

You must not accept a down payment from a buyer.

 

•  

You personally must not sign any offer presented by any potential buyer. The
Relocation Management Company will take care of accepting the offer.

 

•  

Rather than entering into any agreement with a buyer, you will be entering into
a binding sale contract with the Relocation Management Company.

 

•  

After execution of the contract of sale between you and the Relocation
Management Company, and after you have vacated the home, all burdens and
benefits of ownership will pass to the Relocation Management Company.

 

•  

The contract of sale between you and the Relocation Management Company will be
“amended” and is unconditional and not contingent on any event, including the
potential buyer obtaining a mortgage commitment.

 

•  

You will not have the ability to exercise any control over the subsequent sale
of the home by the Relocation Management Company.

 

•  

The Relocation Management Company will have a separate listing agreement with a
real estate agent to assist in the resale of the property.

 

•  

The Relocation Management Company will enter into a separate contract to sell
the home to a buyer.

 

•  

On the resale of the home, the Relocation Management Company will arrange for
transfer of title to the buyer.

 

•  

The purchase price eventually paid to the Relocation Management Company on
behalf of Motorola Mobility by the ultimate buyer will not affect or change the
price paid to you.

NOTE: If the Eleven-Steps/Amended Program is not followed, you will be
ineligible for reimbursement of your closing costs.

 

 

Revised 02-16-11

10



--------------------------------------------------------------------------------

Motorola Mobility Domestic Relocation   GAC Domestic Relocation Policy:
Homeowners

 

 

 

 

Guaranteed Buy-Out Offer

The best opportunity to sell your home at the highest possible price is through
the Marketing Assistance Program. The Guaranteed Buy-Out Offer should be used as
a final option in selling your home.

In the event your home remains unsold after a 90-day marketing period at the
recommended list price, and provided you have followed the home marketing
program guidelines, Motorola Mobility, through the Relocation Management
Company, will offer to purchase your home, according to the guidelines described
in the following paragraphs.

Establishing the Value

The Relocation Management Company will provide you with a list of qualified
relocation appraisers. You will be asked to choose two appraisers from this list
to appraise your home. If the appraisals are within five (5) percent of each
other, the average of these two figures will determine the amount of your
Guaranteed Buy-Out Offer. If the appraisals differ by more than five
(5) percent, a third appraisal will be ordered, and the two closest appraisals
will be averaged to determine the amount of your Guaranteed Buy-Out Offer. If
three (3) appraisals are equi-distance the average of all three (3) appraisals
will be used. These appraisals are based on current market conditions in effect
approximately one month after the listing date, and may reflect a lower value
than the brokers’ sales opinions. Please keep this in mind if purchasing a home
in the new location prior to selling your former residence.

When the Relocation Management Company has received the written appraisals and
inspection reports, they will be reviewed for accuracy and thoroughness. You may
request a copy of the appraisals and all reports from the Relocation Management
Company.

Only appraisals ordered and reviewed by the Relocation Management Company will
be used to determine the guaranteed buyout value. Motorola Mobility will not pay
for or consider any other appraisals. It is recommended that you provide
information to the appraisers on any items you believe may assist the appraisal
process. For instance, recent comparable sales, improvements to your home, etc.
Each appraiser will establish their independent value of your home.

Inspections

Any inspections, which are necessary to sell your home to the Relocation
Management Company, will be ordered at the same time as the appraisals. If the
inspections reveal needed repairs, the cost of these repairs will be your
responsibility. The Relocation Management Company can assist you in arranging
and re-inspecting any necessary repair work.

Accepting the Guaranteed Buy-Out Offer

Once the Guaranteed Buy-Out Offer has been presented to you, you will not be
eligible to accept it until the 90th day of marketing. When deciding to accept
the offer, notify the Relocation Management Company of your decision. They will
guide you through the contract signing process. Your signed and notarized
contract should be returned to the Relocation Management Company on or before
the end of the 90th day. Upon acceptance of the offer, you will have 30 days to
vacate your home.

 

 

Revised 02-16-11

11



--------------------------------------------------------------------------------

Motorola Mobility Domestic Relocation   GAC Domestic Relocation Policy:
Homeowners

 

 

 

 

Rejecting the Guaranteed Buy-Out Offer

In the event you elect not to accept the Guaranteed Buy-Out Offer, you will
forfeit all relocation benefits/reimbursements pertaining to the sale of your
former home, (e.g., real estate commission, closing costs, legal fees, duplicate
house payments, etc.) If you received an equity advance it must be repaid
immediately.

Your personal situation should be discussed with the GAC Domestic Relocation
department prior to selecting this option.

 

 

Revised 02-16-11

12



--------------------------------------------------------------------------------

Motorola Mobility Domestic Relocation   GAC Domestic Relocation Policy:
Homeowners

 

 

 

 

D. HOME PURCHASE ASSISTANCE

Purchasing a new home is an important decision. Motorola Mobility’s relocation
program provides assistance to all transferring homeowners who wish to purchase
a home in the new location. After the marketing of your former home is under
way, the GAC Domestic Relocation department and the Relocation Management
Company will assist you in managing the process of finding a new home.

Home Finding Program

The Relocation Management Company will work with you and your family to
establish your criteria for finding a home in the new location. The type of
community you are interested in, school choices, and commuting time are some of
the things discussed prior to beginning your search for a new home. This should
help you and your family focus on appropriate areas in your new location and
reduce the amount of time you must spend on finding a new home that meets your
needs.

Home Finding Agent

The Relocation Management Company with input from Motorola Mobility has
pre-screened and identified the top agents in your new location. After reviewing
your individual needs, the Relocation Management Company will select a real
estate agent(s) who will suggest several possible community choices and help
select an area which best suits you and your family’s needs. You may then work
with the Relocation Management Company and your agent to develop a custom home
finding itinerary to maximize the time spent on your home finding trip. It is
strongly recommended you work with the assigned agents to ensure full home
purchase benefits.

Motorola Mobility recognizes working with an agent to purchase a new home is a
very important and personal choice. If, for any reason, you are not comfortable
with the agent to whom you have been referred, please contact the Relocation
Management Company immediately and a new agent will be selected.

Home Finding Trip

To assist you in planning your home finding trip, the recommended Motorola
Mobility Travel Partner will contact you to coordinate travel and hotel
arrangements. Please remember to plan your trip carefully as there is a charge
for changed travel plans by our travel department. If traveling by air, we
recommend you plan your trip dates as far in advance as possible and include a
Saturday night stay to help control costs.

Prior to making this trip, you should:

 

•  

Have the Relocation Management Company determine the market value of your former
home.

 

•  

Be pre-qualified for a mortgage.

 

•  

Be referred to one of our preferred realtors.

Your home purchase assistance benefits include a home-finding trip of up to five
(5) days / four (4) nights for you and your relocating family. The following
documented reasonable expenses are reimbursable: round-trip transportation via
the most direct route, lodging, meals, childcare, pet care, and car rental.
Please be sure to keep all receipts, including those for meals, to ensure
reimbursement.

 

 

Revised 02-16-11

13



--------------------------------------------------------------------------------

Motorola Mobility Domestic Relocation   GAC Domestic Relocation Policy:
Homeowners

 

 

 

 

Mortgage Program

In order to assist you in obtaining a new mortgage, Motorola Mobility has
contracted with a number of lenders who specialize in relocation. You may also
use the Motorola Mobility Employees Credit Union to secure a mortgage.

The mortgage lenders will contact you directly and provide information about the
types of mortgages available, interest rates, qualifying requirements, and other
essential mortgage program elements. They will assist you in determining which
mortgage product best suits your individual needs. You may select whichever of
these lenders you prefer.

Following are some advantages of using one of the designated mortgage lenders:

 

•  

Quick Approval Process - You can be qualified for a mortgage prior to your home
finding trip. This will strengthen your purchase offer in the new location.

 

•  

Direct Billing of Closing Costs to Motorola Mobility - Covered closing costs
will be billed directly to Motorola Mobility, reducing your out of pocket
expenses.

 

•  

Maximum Coverage of Closing Costs – Closing costs of our preferred lenders are
covered. Should you choose to utilize a lender outside of the preferred provider
list, please note that some charges may not be covered. Lenders outside of the
designated list may charge unnecessary fees. These costs will not be covered by
Motorola Mobility and would become your personal responsibility. Only the items
that are covered by our preferred partners will be reimbursed. Please ask your
GAC Consultant for this list if needed. Motorola Mobility does not allow direct
billing for non-preferred lenders.

 

•  

Preferred Rates - Lenders categorize relocating employees as a lower mortgage
risk. This may enable you to receive a more competitive interest rate.

 

•  

Minimum Documentation - Your mortgage will be processed with a minimum amount of
paperwork. This should make the mortgage process quicker, more convenient, and
improve overall cycle time.

Please remember that we have made arrangements with these lenders to assist you
in the mortgage process. We encourage you to talk to the designated lenders
before making any arrangements on your own.

You are free to choose a lender other than one of the designated lenders.
However, if you elect to use a lender other than those designated by Motorola
Mobility, you will need to pay your home purchase costs first and submit
documentation to your designated expense tracking company for reimbursement.
Only reasonable and customary home purchase expenses as outlined below will be
reimbursed. You may wish to discuss this option with the GAC Domestic Relocation
department prior to choosing an outside lender.

Covered Expenses

You are eligible for home purchase benefits for up to one (1) year after the
start date of your new position and/or assignment. Reimbursable expenses
include:

 

•  

Legal fees for a real estate attorney to review your contract and represent you
at closing, property survey costs, appraisal and lender required inspection
fees, credit report costs, lender’s portion of title insurance*, and similar
closing costs required by a lending agency and representing payments for
services rendered

 

 

Revised 02-16-11

14



--------------------------------------------------------------------------------

Motorola Mobility Domestic Relocation   GAC Domestic Relocation Policy:
Homeowners

 

 

 

 

•  

Charges by the lending agency, variously called “loan origination fees” or
“points,” but not including pre-paid Private Mortgage Insurance (PMI), up to one
(1) percent of the new mortgage amount

 

•  

Costs of recording the deed or mortgage

 

•  

Any charges or stamps levied by a government authority in connection with
obtaining the loan or transferring title

In the event that you are building new construction, the policy benefits will
only apply to one closing.

*The homeowner portion of title insurance is not reimbursable. The miscellaneous
allowance can be used for this expense.

Non-Covered Expenses

Certain costs incurred as a normal part of home ownership are not eligible for
reimbursement. These include prepayment of taxes, insurance, PMI and additional
points you choose to incur as a result of lowering the interest rate below that
quoted by the lender. Inspections not required by the lender (home inspection,
etc.) will not be covered through the home purchase program. If you are unsure
which mortgage costs are covered, please contact your GAC Consultant.

Equity Advance

If it is necessary for you to close on a new home prior to selling your former
home, up to 90 percent of the equity in your former home may be available for an
advance. A copy of your new home purchase contract is required for this advance.
The calculation of the amount of your equity will be based upon the appraised
value of your home less all outstanding mortgages and liens against your home.
If you require an equity advance prior to the calculation of the appraised
value, up to 80 percent of the available equity may be provided. The calculation
used to determine this equity will be based on the lower of the two broker
opinions less all outstanding mortgages and liens against your home. The
Relocation Management Company administers the equity advance program and can
assist you in applying for an advance if one is needed. Motorola Mobility covers
all interest charges on this equity advance.

Duplicate Mortgage Payments

If you are authorized to purchase and close on a new home prior to selling your
former home, Motorola Mobility will reimburse for duplicate mortgage payments.
Expenses for your former home, including mortgage interest, taxes, insurance,
utilities, and reasonable routine maintenance are covered. Principal is excluded
since it is recovered as equity when you close on your home.

The Relocation Expense Company will administer duplicate mortgage payments.
Payments will begin when you incur a mortgage expense in the new location. The
duplicate mortgage payments will terminate with the sale of your home or at the
end of your 90-day marketing period, whichever comes first. The maximum payment
period allowed is 90 days, which coincides with the maximum time your home may
be in the Home Marketing Assistance Program.

Note: If you decide not to accept the Guaranteed Buy-Out Offer, no further
duplicate mortgage payments will be made.

 

 

Revised 02-16-11

15



--------------------------------------------------------------------------------

Motorola Mobility Domestic Relocation   GAC Domestic Relocation Policy:
Homeowners

 

 

 

 

Second Mortgages/Home Equity Loans

If you have a second mortgage or home equity loan on your former residence,
Motorola Mobility will cover the payment under the Duplicate House Payments
Program if the funds were used for capital improvements to your principal
residence. Examples of capital improvements include a room addition, swimming
pool, new roof, remodeling of a kitchen or bathroom, etc. Appropriate
documentation of the capital improvements must be submitted to your GAC
Consultant in order for the payment to be made. If you are unsure of the
eligibility of your second mortgage, please contact your GAC Consultant.

 

 

Revised 02-16-11

16



--------------------------------------------------------------------------------

Motorola Mobility Domestic Relocation   GAC Domestic Relocation Policy:
Homeowners

 

 

 

 

E. SHIPMENT OF HOUSEHOLD GOODS

To help you in moving your household goods to the new location, Motorola
Mobility has arranged for professional assistance through national van lines
specializing in employee relocations. Your GAC Consultant will work with you to
manage the process of arranging and paying for the shipment of your household
goods.

The following items are covered:

 

•  

The cost of packing, shipping, unpacking, and placement of furniture

 

•  

The cost of disconnecting and reconnecting major appliances, e.g., washers,
dryers, refrigerators, etc.

 

•  

Storage of household goods for up to 30 days, should you be unable to occupy
your new home due to circumstances beyond your control

Luxury items, such as boats or recreation vehicles, will not be covered under
this policy. If you are not certain whether an item fits into the category of
“luxury item,” please contact your GAC Consultant.

Car Shipment

If necessary, Motorola Mobility will arrange for the shipment of up to two
(2) cars, provided the cars are operable (running), and the distance to your new
location is at least 400 miles. Usually shipment of your cars should coincide
with the shipment of your household goods. If you chose to ship two cars to the
new location, only one rental car will be provided until your car arrives at the
new location. Once your car is available in the new location no further car
rental assistance will be provided. Other cars should be driven to the new
location by you or a family member and will be reimbursed according to the
guidelines in Section F: Final Move to New Location (page 19).

Shipment of Pets

Expenses for moving your household pets, up to $200.00 per pet, $400.00 maximum,
are covered. Exotic animals, farm animals, and horses are not covered. Please
contact your GAC Consultant should you need clarification or assistance
regarding pet shipment. Additional pet expenses should be covered through your
Miscellaneous Relocation Allowance, see Section I: Miscellaneous Relocation
Allowance (page 22).

Insuring Your Shipment

Motorola Mobility insures the shipment of your household goods except as noted
on the following page. It is unnecessary to purchase transit insurance from the
mover or outside insurance companies, although the mover should be made aware of
high-value items such as antiques and artwork. Please keep sales receipts or
certified appraisals to assist in the claims process should art objects,
antiques, or collections be damaged during transit. If, during the move, damage
occurs to an item that is part of a matched set, you will be reimbursed for the
cost to repair or replace only the damaged item, not the entire set, (e.g.,
dinnerware, vases, chairs, etc.). Articles affected by atmospheric conditions
are not covered under this insurance.

 

 

Revised 02-16-11

17



--------------------------------------------------------------------------------

Motorola Mobility Domestic Relocation   GAC Domestic Relocation Policy:
Homeowners

 

 

 

 

Please carry all confidential, irreplaceable personal papers, photographs and
Motorola Mobility documents with you.

Non-Eligible

There are certain articles that cannot be shipped and insured by Motorola
Mobility. These articles include hazardous items, boats, recreational vehicles,
jewelry, firearms, alcoholic beverages, money (including coin collections),
deeds or other valuable papers, stamp collections, precious stones, etc. We
suggest you move these items personally. If you are unable to do so, they can be
insured and sent via registered mail at your expense. Motorola Mobility and the
van line will not assume liability if these items are sent with the moving
company.

 

 

Revised 02-16-11

18



--------------------------------------------------------------------------------

Motorola Mobility Domestic Relocation   GAC Domestic Relocation Policy:
Homeowners

 

 

 

 

F. FINAL MOVE TO NEW LOCATION

When you and your family are ready to move to the new location, Motorola
Mobility will cover the following expenses:

En Route Expenses

You will be reimbursed for meals, mileage, tolls, etc., while traveling by the
most direct route to your new home. If traveling by automobile and your new
destination is more than 350 miles away, one (1) night’s lodging will also be
reimbursed. If the new location is over 700 miles away, one (1) night’s lodging
will be reimbursed for every 350 miles driven.

Expenses incurred in traveling to the new location via an indirect route in
order to visit friends or family or to vacation, are not reimbursable.

Lodging/Meals

Hotel accommodations and meals in the former location for one (1) night while
household goods are being packed and one (1) night in the new location while
household goods are arriving or being unpacked will be reimbursed. This is in
addition to the en route expense coverage described above.

Transportation

Mileage Allowance

Mileage allowance will be reimbursed at the current Motorola Mobility rate if
you drive your own car to the new location. Bridge tolls, parking, and toll road
fees will also be reimbursed. If a move involves more than one car, mileage and
other expenses will be paid for those cars. This does not include cars owned as
a hobby or part of a collection, or non-working cars.

Airline Travel

If you and/or family member(s) will be flying to the new location, arrangements
should be made through the recommended Motorola Mobility Travel Partner.

Other Transportation

If you and/or family member(s) will be traveling to the new location via
alternate forms of public transportation, e.g., train or bus, please contact
your GAC Consultant prior to making arrangements.

 

 

Revised 02-16-11

19



--------------------------------------------------------------------------------

Motorola Mobility Domestic Relocation   GAC Domestic Relocation Policy:
Homeowners

 

 

 

 

G. TEMPORARY LIVING

It is the intent of Motorola Mobility to assist relocating employees should they
be separated, for business reasons, from their family or while they and their
family are in temporary housing.

Motorola Mobility will reimburse you for a maximum 30 days temporary living
expenses at the new location, in either scenario as listed below:

Lodging expenses in the new location are reimbursed for 30 days if you and your
family are unable to immediately move into your residence due to circumstances
beyond your control. Expenses for meals are not reimbursable while in corporate
housing.

OR

If you must report to your new assignment while your relocating partner remains
behind, you are eligible for 30 days temporary living benefits as follows:
lodging and reasonable meal expenses will be reimbursed at the new location for
the relocating employee. Meals at the old location will not be covered, even if
family members remain behind. This assistance is intended to eliminate the need
to set up and maintain two households, including lodging, meals, etc. and will
be provided only if the family is separated between the old and new locations.

Temporary living expenses will not be covered if you choose to delay occupancy
of your home for remodeling, painting, etc.

Due to IRS regulations governing deductibility of expenses, payments to
individuals such as friends or relatives are not permitted in lieu of hotel or
meal expenses.

 

 

Revised 02-16-11

20



--------------------------------------------------------------------------------

Motorola Mobility Domestic Relocation   GAC Domestic Relocation Policy:
Homeowners

 

 

 

 

H. RELOCATING PARTNER ASSISTANCE

Motorola Mobility will provide assistance for an employee’s relocating partner.
If your relocating partner is currently employed or planning to enter the work
force in the new location, Motorola Mobility has contracted with a professional
company to assist in resume preparation, interviewing techniques, job search,
etc.

If your relocating partner is not employed or not planning on entering the work
force in the new location, up to $1,500 will be reimbursed for eligible
“settling in” services such as college courses, computer courses, etc. Please
discuss eligibility of classes with your GAC Consultant. If both you and your
partner will be employed by Motorola Mobility in the new location, this
assistance is not applicable.

 

 

Revised 02-16-11

21



--------------------------------------------------------------------------------

Motorola Mobility Domestic Relocation   GAC Domestic Relocation Policy:
Homeowners

 

 

 

 

I. MISCELLANEOUS RELOCATION ALLOWANCE

Motorola Mobility’s Relocation Program is designed to cover many of the costs
associated with your move. To help provide for expenses not specifically covered
by this policy, Motorola Mobility will provide you with an allowance to assist
you in paying these expenses. This allowance is equal to one month’s base
salary, as of the effective date of transfer, less taxes.

This allowance may be used to cover expenses incurred as a result of your
relocation that are not otherwise covered. Some items typically paid for through
the miscellaneous allowance are:

 

Automobile registrations/driver’s license    Carpet removal, purchase and/or
installation Interior/exterior decorating    Drapery replacement/purchase
Additional pet expenses    Cable/antenna/utility hook-ups Trash removal   
Shipping cost of items not covered by Policy Storage for more than 30 days   
Expedited or special moving services Telephone installations    Temporary living
of more than 30 days Cleaning or maid service    Tax consultation Additional car
rental    Gratuities Trips to return home    Additional mortgage points
Non-lender required inspections    Home inspection for home purchase

Note: If both the employee and relocating partner are employees, only one
relocation benefit package and one Miscellaneous Relocation Allowance will be
provided.

All applicable State, Federal, and FICA taxes will be withheld and this payment
will NOT be grossed up.

 

 

Revised 02-16-11

22



--------------------------------------------------------------------------------

Motorola Mobility Domestic Relocation   GAC Domestic Relocation Policy:
Homeowners

 

 

 

 

J. REIMBURSEMENTS

Expenses

Reimbursements of expenses require completion of the Domestic Relocation Expense
Reimbursement Form. Contact your GAC Consultant for this form. It should be
signed by you, accompanied by all receipts, and sent to the Relocation Expense
Management Company at the address included with your initiation letter.

All relocation expenses should be submitted within 30 days of expenditure to
ensure reimbursement.

Please remember, IRS guidelines and Motorola Mobility policy require appropriate
documentation and reporting of all relocation expenses, including items charged
on corporate charge cards. Relocation expenses must be submitted through the
Relocation Expense Management Company and cannot be processed via Web Money.
Please contact your GAC Consultant with any questions.

Repayment Agreement

Should you leave Motorola Mobility voluntarily or are terminated for Serious
Misconduct (i.e., any conduct or omission that is a ground for immediate or
summary termination under the Motorola Mobility Code of Business Conduct, the
applicable Human Resources policies or other written policies or procedures of
Motorola Mobility, or any contract of employment between you and Motorola
Mobility) within one (1) year of your relocation, all relocation expenses
incurred on your behalf must be repaid to the company. These expenses will be
prorated from the start date of your new position and/or assignment until your
last date of employment at Motorola Mobility.

 

 

Revised 02-16-11

23



--------------------------------------------------------------------------------

Motorola Mobility Domestic Relocation   GAC Domestic Relocation Policy:
Homeowners

 

 

 

 

K. TAX INFORMATION

The federal tax laws are the guidelines that govern the treatment of relocation
expenses. Current regulations require that relocation expenses reimbursed to you
or paid on your behalf be included in your gross income and be subject to income
taxes. There is currently an exception for the shipment of household goods and
travel to the new location for your final move. These expenses are excluded from
gross income and are not subject to income taxes.

Tax Gross-Up

As described above, relocation reimbursements or payments increase your taxable
income and increase your taxes. The increase in taxes can be alleviated to some
extent by paying an additional amount to help with the tax liability. This is
referred to as gross-up. A larger gross amount will be paid on your behalf so
the net benefit after taxes will approximate your expenses. Motorola Mobility
policy includes a gross-up to cover Federal, State and the Medicare portion of
FICA taxes. The Social Security portion of the FICA tax is not grossed-up.

The gross-up payment itself is also considered income so it is subject to income
tax and is also grossed up.

FICA Tax Impact

Since Motorola Mobility policy does not cover the Social Security portion of the
FICA tax, this may affect your reimbursement. Unless your year-to-date payroll
has already met the salary level at which Social Security is no longer deducted,
Social Security taxes will be withheld from the reimbursement of your taxable
relocation expenses. When relocation expenses are paid directly to a service
supplier on your behalf or are reimbursed (e.g., temporary living and closing
costs) you are responsible for Social Security taxes on these expenses. Payroll
updates your earnings to reflect the relocation income for these expenses, and
deducts the associated Social Security taxes from the next paycheck. These
updates are done on a monthly basis by Motorola Mobility’s Payroll department.

Tax Policy

Reimbursements and payments made on your behalf for relocation expenses are
generally considered taxable income. Current tax law excludes the following
expenses from your income:

 

1. Moving household goods and personal effects from your former residence to
your new residence

 

2. Travel and lodging during the final move from your former to your new
residence

 

3. Storage of household goods for up to thirty (30) days following your final
move

 

4. Selling costs on the sale of your former residence when the Eleven-step
Amended Sale Program is followed or when a Guaranteed Buy-Out offer is accepted

Gross-up Policy

Motorola Mobility policy provides a tax gross-up to cover the additional tax
liability on relocation expenses that are considered taxable income. The
following items are exceptions:

 

1. Miscellaneous relocation allowance

 

 

Revised 02-16-11

24



--------------------------------------------------------------------------------

Motorola Mobility Domestic Relocation   GAC Domestic Relocation Policy:
Homeowners

 

 

 

 

2. Home purchase points - may be taken as an itemized deduction on your tax
return

 

3. Duplicate house payment interest and taxes - may be taken as itemized
deductions on your tax return

Tax Forms

Motorola Mobility’s Payroll department will provide you with the following tax
form:

W-2 Wage and Tax Statement - The W-2 includes all taxable reimbursements and
payments made on your behalf.

The expense tracking company will provide:

A Relocation Tax Report – This includes a list of itemized relocation expenses,
gross-up and appropriate tax forms.

Tax Assistance

The GAC Domestic Relocation department will provide general guidelines on tax
and gross-up policies related to relocation. However, it is your responsibility
to seek independent tax advice and/or counsel as deemed necessary.

 

 

Revised 02-16-11

25



--------------------------------------------------------------------------------

Motorola Mobility Domestic Relocation   GAC Domestic Relocation Policy:
Homeowners

 

 

 

 

L. CONCLUSION

Once you have completed your relocation, you can expect to receive a relocation
survey. Your feedback is very important to our continued success. We encourage
you to complete this survey and welcome your comments.

All of us in the GAC Domestic Relocation department wish you the best during
your relocation and much success in your new assignment.

Please do not hesitate to call upon us if we can help you in any way.

The GAC Domestic Relocation department will update this policy as deemed
necessary. Any questions pertaining to the interpretation of this policy should
be directed to your GAC Consultant.

This policy is for informational purposes only. Nothing in this document or in
any prior or subsequent, oral or written statement is intended to create any
contract of employment or to create any rights in the nature of a contract of
employment.

Motorola Mobility is an Equal Employment Opportunity/Affirmative Action Employer
and fully complies with applicable Federal, State, and/or local laws, orders and
regulations.

 

 

Revised 02-16-11

26



--------------------------------------------------------------------------------

Motorola Mobility Domestic Relocation   GAC Domestic Relocation Policy:
Homeowners

 

 

 

 

APPENDIX A – GROUP MOVE

PLAN A

SUMMARY MATRIX

 

RECOMMENDED PRACTICE

POLICY COMPONENTS

  

RELOCATION POLICY ELEMENTS

PLAN A

Eligibility

 

Define who is eligible for each policy

   Vice Presidents and above

Benefits Eligibility

 

Relocation benefits must be used by 1/04/12

  

Yes

Chief People Officer (CPO) has discretion to extend/increase eligibility

Repayment Agreement

 

A relocation repayment agreement with a 12-month pro-rated repayment period thru
1/04/13 is included in the policy

  

Yes

CPO has discretion to extend/change repayment terms

Repayment Agreement

 

A relocation repayment agreement with a 12-month pro-rated repayment period is
included in the current policy

   N/A

Miscellaneous Expense Allowance (MEA)

 

Allowance is intended to cover miscellaneous expenses not covered elsewhere in
the policy

  

1 month’s salary, no tax assistance

(current policy)

Broker Registration for both departure and destination locations

 

Process to be followed for real estate agent set-up; employee retains choice of
agent as per current policy. Relocation vendor interviews and selects approved
real estate companies.

  

Mandatory

(current policy)

Approved list to be provided in advance.

Exceptions require approval.

Marketing Assistance

 

Employee participation should be mandatory. List price parameters need to be
specific to ensure that employees are not over-listing their homes. The initial
list price should be no higher than 105% of the initial Broker’s Market Analyses
(BMAs).

  

Same

List price within 105% of average of BMA’s

Home Sale Assistance: Buyer Value Option (BVO)

 

Home sale assistance program that covers home selling costs for the employee.
Certain procedures must be followed in order to reap tax advantages.

   Provided

Home Sale Assistance: Guaranteed Buyout

 

Program that provides a guaranteed appraised value offer if the employee is
unsuccessful in selling the departure home.

  

GBO appraisal will be completed at the same time marketing starts and will
remain valid for 180 days.

SOX affected employees: No equity loans

Home Sale Incentive

 

Incentive paid to homeowner for successful sale following relocation company
procedures; percentage of sale price if sold within specific time period – not
tax assisted

   Sliding scale: 5% bonus paid for home sales within 5% of list price and 3% if
sold above the GBO. Eligible for only one bonus payout. Payment is not grossed
up.

Loss on Sale

 

Reimburse the difference between original purchase price and sale price, up to a
cap. Capital improvements not included – purchase price as stated on closing
statement. Tax assistance is provided.

  

Yes, with cap of $250,000,

CPO has discretion to increase amount

 

 

Revised 02-16-11

27



--------------------------------------------------------------------------------

Motorola Mobility Domestic Relocation   GAC Domestic Relocation Policy:
Homeowners

 

 

 

 

Negative Equity

 

Occurs when mortgage balance is higher than sale price. Tax assistance is
provided.

   Only with approval by CPO

Duplicate Housing

 

When incurring housing costs in both old and new locations, reimbursement for
interest, taxes, insurance, utilities and maintenance as per current policy

  

Up to 180 days based on the less

expensive home.

Exceptions require CPO approval

Lease Cancellation for Renters

 

Reimburse for lease cancellation fees in departure location as per current
policy

   Yes, up to 3 months

Pre-Decision Trip

 

Provided prior to relocation acceptance, a trip for employee and spouse/partner
only. Allows employee to make an informed decision and see area, housing, new
facility, etc. Can be company-sponsored group trip or individual trip based on
level and company decision

 

NOTE: If executive travels on corporate aircraft may be subject to imputed
income tax as per IRS guideline. The company will provide a tax gross up if this
occurs.

   One trip, up to 5 days/4 nights

Home Finding Trip

 

Per current policy, home finding trip for employee and family, covers
transportation, lodging, rental car, meals, child care and pet care.

 

While children are covered, recommend employee and spouse/partner only for most
focused trip.

 

NOTE: If executive travels on corporate aircraft may be subject to imputed
income tax as per IRS guideline. The company will provide a tax gross up if this
occurs.

  

2 trips

10 days/9 nights total

Home or Rental Finding Assistance

 

Assistance provided for efficient home finding trip. Cover rental finding fees
when needed as per current policy.

  

Provided

(current policy)

Temporary Living (TL)

 

Covered expenses to include lodging and food. Eliminate TL coverage if employee
is no longer financially responsible for the old home, i.e., if the old home has
been sold or rented.

  

Up to 60 days lodging and

food

Return Trips Home (During TL)

 

To be used while separated from immediate family or to meet the movers for final
move arrangements. Allow the spouse/partner to visit the new location in lieu of
a return trip. Transportation costs to/from the old location covered.

   Up to 6 trips

Home Purchase Assistance

 

(may include current renters)

Coverage includes reasonable and customary closing expenses, appraisal, legal
fees and any home inspections according to local custom

   Charges by the lending agency called “loan origination fees” not to exceed
one (1) percent of the new mortgage amount

 

 

Revised 02-16-11

28



--------------------------------------------------------------------------------

Motorola Mobility Domestic Relocation   GAC Domestic Relocation Policy:
Homeowners

 

 

 

 

Final Move

 

Travel expenses covered for employee and family. These expenses include
transportation (economy-class airfare or mileage), meals and lodging. IRS
considers final move to include one night in old location, travel via most
direct route and one night in the new location.

 

NOTE: If executive travels on corporate aircraft may be subject to imputed
income tax as per IRS guideline. The company will provide a tax gross up if this
occurs.

  

Provided

(current policy)

Household Goods Shipment and Storage

 

Van line move which generally includes packing, transportation, unpacking, some
crating and insurance

  

Up to 60 days storage

Ship up to 3 operable (non-antique or

non-collectible) cars $200/pet for pet

shipment

Enhanced Moving Services

 

Expanded concierge services that provide professional organizers to unpack and
put away household items

   Provided

Spouse /Partner Career Relocation Assistance

 

Per current policy – if currently employed or planning to enter the workforce:
provided by a national firm to assist spouse with job search; usually includes
coaching on resume writing, interviewing, etc. If not employed or entering the
work force in new location, up to $1,500 for eligible settling-in services.

  

Provided

(current policy)

Cost of Living Allowance

 

Provided to assist with higher cost of living in new location; preliminary
computation is based on current home address to work location. Subsequent
calculation based on current home address to new home address with employee
receiving the higher of the 2 calculations. Utilize a national independent cost
of living provider such as ERI. Paid as a one-time lump sum using 3-year
graduated payment calculation. Tax assistance is not provided.

   Provided

Tax Assistance

 

Tax assistance (also known as gross up) covers some or most of the tax liability
incurred by the employee for relocation payments that are taxable income. *

  

Provided

(current policy)

 

 

Revised 02-16-11

29



--------------------------------------------------------------------------------

Motorola Mobility Domestic Relocation   GAC Domestic Relocation Policy:
Homeowners

 

 

 

 

PLAN B

SUMMARY MATRIX

 

RECOMMENDED PRACTICE

POLICY COMPONENTS

  

RELOCATION POLICY ELEMENTS

PLAN B

Eligibility

 

Define who is eligible for each policy

   All employees

Benefits Eligibility

 

Relocation benefits must be used by 1/04/12

  

Yes

Chief People Officer (CPO) has

discretion to extend/increase eligibility

Repayment Agreement

 

A relocation repayment agreement with a 12-month pro-rated repayment period thru
1/04/13 is included in the policy

  

Yes

CPO has discretion to extend/change

repayment terms

Repayment Agreement

 

A relocation repayment agreement with a 12-month pro-rated repayment period is
included in the current policy

   N/A

Miscellaneous Expense Allowance (MEA)

 

Allowance is intended to cover miscellaneous expenses not covered elsewhere in
the policy

  

1 month’s salary, no tax assistance

(current policy)

Broker Registration for both departure and destination locations

 

Process to be followed for real estate agent set-up; employee retains choice of
agent as per current policy. Relocation vendor interviews and selects approved
real estate companies.

  

Mandatory (current policy)

Approved list to be provided in

advance. Exceptions require approval.

Marketing Assistance

 

Employee participation should be mandatory. List price parameters need to be
specific to ensure that employees are not over-listing their homes. The initial
list price should be no higher than 105% of the initial Broker’s Market Analyses
(BMAs).

  

Same

List price within 105% of average of

BMAs

Home Sale Assistance: Buyer Value Option (BVO)

 

Home sale assistance program that covers home selling costs for the employee.
Certain procedures must be followed in order to reap tax advantages.

   Provided

Home Sale Assistance: Guaranteed Buyout

 

Program that provides a guaranteed appraised value offer if the employee is
unsuccessful in selling the departure home.

  

GBO appraisal will be completed at the

same time marketing starts and will

remain valid for 180 days.

Home Sale Incentive

 

Incentive paid to homeowner for successful sale following relocation company
procedures; percentage of sale price if sold within specific time period – not
tax assisted

  

Sliding scale: 5% bonus paid for home

sales within 5% of list price and 3% if

sold above the GBO. Eligible for only

one bonus payout. Payment is not

grossed up.

Loss on Sale

 

Reimburse the difference between original purchase price and sale price, up to a
cap. Capital improvements not included – purchase price as stated on closing
statement. Tax assistance is provided.

  

Yes, with cap of $150,000

No Exceptions

Negative Equity

 

Occurs when mortgage balance is higher than sale price. Tax assistance is
provided.

   Only with approval by CPO

 

 

Revised 02-16-11

30



--------------------------------------------------------------------------------

Motorola Mobility Domestic Relocation   GAC Domestic Relocation Policy:
Homeowners

 

 

 

 

Duplicate Housing

 

When incurring housing costs in both old and new locations, reimbursement for
interest, taxes, insurance, utilities and maintenance as per current policy

  

Up to 180 days based on the less

expensive home.

Exceptions require CPO approval.

Lease Cancellation for Renters

 

Reimburse for lease cancellation fees in departure location as per current
policy

   Yes, up to 3 months

Pre-Decision Trip

 

Provided prior to relocation acceptance, a trip for employee and spouse/partner
only. Allows employee to make an informed decision and see area, housing, new
facility, etc. Can be company-sponsored group trip or individual trip based on
level and company decision

 

NOTE: If executive travels on corporate aircraft may be subject to imputed
income tax as per IRS guideline. The company will provide a tax gross up if this
occurs.

   One trip, up to 5 days/4 nights

Home Finding Trip

 

Per current policy, home finding trip for employee and family, covers
transportation, lodging, rental car, meals, child care and pet care.

 

While children are covered, recommend employee and spouse/partner only for most
focused trip.

 

NOTE: If executive travels on corporate aircraft may be subject to imputed
income tax as per IRS guideline. The company will provide a tax gross up if this
occurs.

  

1 trip

7 days/6 nights

Home or Rental Finding Assistance

 

Assistance provided for efficient home finding trip. Cover rental finding fees
when needed as per current policy

  

Provided

(current policy)

Temporary Living (TL)

 

Covered expenses to include lodging and food. Eliminate TL coverage if employee
is no longer financially responsible for the old home, i.e., if the old home has
been sold or rented

  

Up to 60 days lodging and

food

Return Trips Home (During TL)

 

To be used while separated from immediate family or to meet the movers for final
move arrangements. Allow the spouse/partner to visit the new location in lieu of
a return trip. Transportation costs to/from the old location covered.

   Up to 4 trips

Home Purchase Assistance

 

(may include current renters)

Coverage includes reasonable and customary closing expenses, appraisal, legal
fees and any home inspections according to local custom

   Charges by the lending agency called “loan origination fees” not to exceed
one (1) percent of the new mortgage amount.

Final Move

 

Travel expenses covered for employee and family. These expenses include
transportation (economy-class airfare or mileage), meals and lodging. IRS
considers final move to include one night in old location, travel via most
direct route and one night in the new location.

 

NOTE: If executive travels on corporate aircraft may be subject to imputed
income tax as per IRS guideline. The company will provide a tax gross up if this
occurs.

  

Provided

(current policy)

 

 

Revised 02-16-11

31



--------------------------------------------------------------------------------

Motorola Mobility Domestic Relocation   GAC Domestic Relocation Policy:
Homeowners

 

 

 

 

Household Goods Shipment and Storage

 

Van line move which generally includes packing, transportation, unpacking, some
crating and insurance

  

Up to 60 days storage

Ship up to 3 operable (non-antique or

non-collectible) cars $200/pet for pet

shipment

Enhanced Moving Services

 

Expanded concierge services that provide professional organizers to unpack and
put away household items

   Provided

Spouse /Partner Career Relocation Assistance

 

Per current policy — if currently employed or planning to enter the workforce:
provided by a national firm to assist spouse with job search; usually includes
coaching on resume writing, interviewing, etc. If not employed or entering the
work force in new location, up to $1,500 for eligible settling-in services.

  

Provided

(current policy)

Cost of Living Allowance

 

Provided to assist with higher cost of living in new location; preliminary
computation is based on current home address to work location. Subsequent
calculation based on current home address to new home address with employee
receiving the higher of the 2 calculations. Utilize a national independent cost
of living provider such as ERI. Paid as a one-time lump sum using 3-year
graduated payment calculation. Tax assistance is not provided.

   Provided

Tax Assistance

 

Tax assistance (also known as gross up) covers some or most of the tax liability
incurred by the employee for relocation payments that are taxable income.

  

Provided

(current policy)

 

 

Revised 02-16-11

32